DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Amendment filed on September 26, 2022, in which claims 4 and 17-20 have been canceled.  Claims 21-25 have been newly added.  Accordingly, claims 1-3, 5-16 and 21-25 are now pending for examination.
Status of Claims
3.	Claims 1-3, 5-16 and 21-25 are pending, all of which are subject to a Double Patenting rejection.
Claim Objections
4.	Claims 21 and 25 are objected to because of the following informalities:  Each of claims 21 and 25 violate the requirement by 37 C.F.R. 1.121 that only claims of the status “currently amended” or “withdrawn” will include markings, and that any claims added by amendment must be indicated as “new” and the text of the claim must not be underlined.  In general, any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.  Correction is required.
5.	Claim 16 is objected to because of the following informalities:  Claim 16, “mobile network accessible device” should be changed to ‘
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1-3, 5-16 and 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 22-25 of U.S. Patent No. US 10,701,045 B2, hereinafter “045”.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 5-16 and 21-25 of the instant Application are anticipated by claims 1-15 and 22-25 of 045.
	Regarding claim 1 of the instant Application, claim 1 recites, “A method comprising:	executing a subject application (app) on a network accessible device;	initiating a countdown timer of a remote server to monitor a time interval responsive to execution of the subject app, the remote server in communication with the network accessible device over a network; and	sending a notification to a monitoring device responsive to at least a selected one of:	a conclusion of the monitored time interval without receipt of any additional communications from the network accessible device during the monitored time interval; or	receipt of an unauthorized personal identification (PID) value from the network accessible device prior to the conclusion of the monitored time interval; 	wherein the countdown timer of the remote server is further initiated responsive to the execution of the subject app and interaction of the network accessible device with a communication device at a selected geo position having a door, the communication device having a transmitter and a receiver which respectively communicate with a receiver and a transmitter of the network accessible device”.
	Claim 1 of 045 recites “A method comprising:	executing a subject application (app) on a network accessible device;	initiating a countdown timer of a remote server to monitor a time interval, the remote server in communication with the network accessible device over a network;	monitoring a geo position of the network accessible device during the monitored time interval; and	sending a notification to a monitoring device responsive to at least a selected one of a conclusion of the monitored time interval without receipt of, over the network from the network accessible device, an authorized personal identification (PID) value associated with a user of the network accessible device, or receipt of, over the network from the network accessible device, an unauthorized PID value associated with the user of the network accessible device prior to the conclusion of the monitored time interval, wherein the countdown timer of the remote server is initiated responsive to the execution of the subject app and interaction of the network accessible device with a communication device at a selected geo position having a door, the communication device having a transmitter and a receiver which respectively communicate with a receiver and a transmitter of the network accessible device”.
	Clearly from the plain text, each and every limitation of independent claim 1 of the instant Application is within claim 1 of 045 and therefore claim 1 of the instant Application is anticipated by claim 1 of 045.  Therefore, Claim 1 is unpatentable under Non-statutory Anticipatory-type Double Patenting.  Similar reasoning applies to independent claims 11 and 21, as well as dependent claims 2, 3, 5-10, 12-16 and 22-25.
8.	Claims 1-3, 5-16 and 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-10 and 1-7 of U.S. Patent No. US 10,368,201 B2, hereinafter “201”.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 5-16 and 21-25  of the instant Application are an obvious variant over claims 8-10 and 1-7 of 201.
	Regarding claim 1 of the instant Application, claim 1 recites, “A method comprising:	executing a subject application (app) on a network accessible device;	initiating a countdown timer of a remote server to monitor a time interval responsive to execution of the subject app, the remote server in communication with the network accessible device over a network; and	sending a notification to a monitoring device responsive to at least a selected one of:	a conclusion of the monitored time interval without receipt of any additional communications from the network accessible device during the monitored time interval; or	receipt of an unauthorized personal identification (PID) value from the network accessible device prior to the conclusion of the monitored time interval; 	wherein the countdown timer of the remote server is further initiated responsive to the execution of the subject app and interaction of the network accessible device with a communication device at a selected geo position having a door, the communication device having a transmitter and a receiver which respectively communicate with a receiver and a transmitter of the network accessible device”.
	Claim 8 of 201 recites, “A computer implemented method, comprising:	logging in, through executing a subject application (app) on a network accessible device, a geo position of a subject in preparation of initiating a monitored session associated with the subject;	bringing the network accessible device into proximity of a lockbox of a real estate property, the lockbox storing a key to facilitate authorized access to the real estate property, the lockbox further comprising a transmitter and a receiver;	using the receiver of the lockbox to detect a presence of the network accessible device;	using the transmitter of the lockbox to forward an initiation signal to the network accessible device responsive to the detected presence of the network accessible device;	initiating a countdown timer of a remote server in communication with the network accessible device over a network responsive to the logging in of the subject to denote a monitored time interval of the monitored session and in response to receipt of the initiation signal from the transmitter of the lockbox;	transmitting a notification, from the remote server to a second network accessible device of a monitor associated with the monitored session, responsive to a conclusion of the selected monitored time interval indicated by the countdown timer circuit; and	activating an alarm indicative of the subject potentially being under duress responsive to the notification from the remote server to the second network accessible device”.
	Clearly from the plain text, most of the limitations of independent claim 1 of the instant Application are within independent claim 8 of 201, the main difference being that the instant Application further recites sending the “notification” responsive to “receipt of an unauthorized personal identification (PID) value from the network accessible device prior to the conclusion of the monitored time interval,” drafting the “sending” limitation in the alternative.  In each of claim 1 of the instant Application and claim 8 of 201, both “methods” perform the same general functions of “executing a subject application (app) on a network accessible device,” “initiating a countdown timer” and “sending a notification to a monitoring device associated with the monitored session,” and each generally trigger and send alerts when the user is potentially under duress.  Therefore, Claim 1 is unpatentable under Non-statutory Obviousness-type Double Patenting.  Similar reasoning applies to independent claims 11 and 21, as well as dependent claims 2, 3, 5-10, 12-16 and 22-25.
9.	Claims 1-3, 5-16 and 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 9,438,682 B2, hereinafter “682”.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 5-16 and 21-25 of the instant Application are an obvious variant over claims 1-18 of 682.
	Regarding claim 1 of the instant Application, claim 1 recites, “A method comprising:	executing a subject application (app) on a network accessible device;	initiating a countdown timer of a remote server to monitor a time interval responsive to execution of the subject app, the remote server in communication with the network accessible device over a network; and	sending a notification to a monitoring device responsive to at least a selected one of:	a conclusion of the monitored time interval without receipt of any additional communications from the network accessible device during the monitored time interval; or	receipt of an unauthorized personal identification (PID) value from the network accessible device prior to the conclusion of the monitored time interval; 	wherein the countdown timer of the remote server is further initiated responsive to the execution of the subject app and interaction of the network accessible device with a communication device at a selected geo position having a door, the communication device having a transmitter and a receiver which respectively communicate with a receiver and a transmitter of the network accessible device”.
	Claim 1 of 682 recites “A computer implemented method, comprising:	logging in, through executing a subject application (app) on a network accessible device, a geo position of a subject to initiate a monitored session associated with the subject;	initiating a countdown timer of a remote server in communication with the network accessible device over a network responsive to the logging in of the subject to denote a monitored time interval of the monitored session; and	generating a notification of a notification server which is communicated over the network to a monitoring device responsive to a conclusion of the monitored time interval;	generating a map that shows changes in the geo position of the subject during the monitored time interval;	determining whether the subject has logged out of the subject app to terminate the monitored time interval of the monitored session by an individual other than the subject using a device other than the network accessible device; and	if the subject has logged out of the subject app to terminate the monitored time interval of the monitored session by using an unauthorized personal identification (PID) value which provides a false indication that the subject has logged out of the subject app on the network accessible device, continuing to track changes in the geo position of the subject after the logging out of the subject until such time that the subject reinitializes a new log in session using the subject app on the network accessible device”.
	Clearly from the plain text, most of the limitations of independent claim 1 of the instant Application are within claim 1 of 682, the main differences now being that the instant Application recites that the countdown timer of the remote server is further initiated responsive to interaction of the network accessible device with a communication device at a selected geo position having a door, the communication device having a transmitter and a receiver which respectively communicate with a receiver and a transmitter of the network accessible device, and that the notification is generated and sent to the monitoring device when an unauthorized PID value is received, versus determining whether the user has logged out of the subject app to terminate the monitored time interval by using an unauthorized PID, as claimed in 682.	However the methods of both claim 1 of 682 and claim 1 of the instant Application perform the same overall function of monitoring a subject through use of a network accessible device and determining when a monitored session concludes, and in particular if the session concludes by receiving an unauthorized PID value.  It would therefore have been obvious to one of ordinary skill in the art to modify 682 to include the additional limitation of wherein the countdown timer of the remote server is further initiated responsive to interaction of the network accessible device with a communication device at a selected geo position having a door, the communication device having a transmitter and a receiver which respectively communicate with a receiver and a transmitter of the network accessible device, with reasonable expectation that this would assist in continuing to track changes in the geo position of the subject after the logging out of the subject until such time that the subject reinitializes a new log in session using the subject app on the network accessible device, as already being claimed.  Moreover, adding the feature of an interaction of the network accessible device with a communication device at a selected geo position having a door, the communication device having a transmitter and a receiver which respectively communicate with a receiver and a transmitter of the network accessible device would in no way impede 682 from performing the overall predictable result of monitoring a subject through use of a network accessible device and determining when a monitored session concludes, and in particular if the session concludes by receiving an unauthorized PID value.	Therefore, Claim 1 is unpatentable under Non-statutory Obviousness-type Double Patenting.  Similar reasoning applies to independent claims 11 and 21, as well as dependent claims 2, 3, 5-10, 12-16 and 22-25.
Response to Arguments
10.	Applicant’s arguments, see page 8, filed September 26, 2022, with respect to Objections of Claims 11-15 have been fully considered and are persuasive.  The Objections of Claims 11-15, as set forth in the previous Office action, have been withdrawn.
11.	Applicant’s arguments, see page 8, filed September 26, 2022, with respect to Rejections of Claims 11-15 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The Rejections of Claims 11-15 under 35 U.S.C. 112(b), as set forth in the previous Office action, have been withdrawn.
12.	Applicant’s arguments, see page 9, filed September 26, 2022, with respect to Rejections of Claims 1-3 and 5-16 under 35 U.S.C. 103 have been fully considered and are persuasive.  The Rejections of Claims 1-3 and 5-16 under 35 U.S.C. 103, as set forth in the previous Office action, have been withdrawn.
13.	Applicant’s arguments, see page 9 of Remarks, filed September 26, 2022, with respect to Double Patenting Rejections of Claims 1-16 have been fully considered but they are not persuasive as they do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made.  Further, they do not show how the amendments avoid such references or objections.  Applicant has merely given a blanket conclusory statement indicating that “While these are respectfully traversed, the Applicant respectfully requests these rejections be held in abeyance until the foregoing discussed rejections are considered and resolved,” without pointing out specifically how the amendments distinguish the invention from the cited patents.	Therefore, Examiner respectfully submits that the Double Patenting rejections should be sustained.
Conclusion
14.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.  For instance, Saigh (USPGPUB 2013/0183924) discloses a personal safety mobile notification system whereby a system establishes a perimeter around an area, and mobile devices within the established perimeter communicate with a server that provides and collects personal and asset safety information. The provided information might enable users associated with the mobile devices to plan actions or take routes based on a given criteria, such as a safest route, through display on the mobile device. The collected information from the mobile device might be location, emergency event, environmental factors, sensor information and the like, which might then be communicated to users and/or administrators of the system (See Abstract).  With reference to FIG. 6, an embodiment includes various security access and retrieval systems which can be used by real estate agents.  The personal safety alert system and network might be utilized in conjunction with a smart real estate lockbox such as lockbox 604.  The disclosed embodiment provides real estate agents with first line of defense protection by simultaneously alerting emergency responders while triggering a siren built into the lockbox as shown as siren 608 to emit emergency alarm sound 606.  In addition, a real estate agent could inform other agents, people generally within the area, and emergency responders through the emergency alert messages provided by the personal mobile safety network as described therein.  Both the real estate lockbox shown in FIG. 6 and the personal mobile device could trigger the built in siren through the adapter device and or mobile devices (See FIG. 6, paragraphs [0067] and [0069]).  Daniel (USPGPUB 2011/0128143) discloses a system and method for counter-terrorism by monitoring shipping containers over international waters, particularly by using an advanced communication system network for tracking and monitoring the shipping containers as they travel over international seas (See Abstract).  Muncaster (USPGPUB 2004/0049406) discloses an intelligent real estate system including an intelligent real estate sign having embedded processing functionality and a wireless communication device capable of receiving wireless electronic queries and programming instructions and for communicating with local and remote information sources about a real estate property and with controlling agents for reporting status.  Further included is an electronic lock box controlling access to the real estate property and having an embedded wireless communication device capable of receiving messages and control signals from the real estate sign and from a property owner/occupant and/or real estate agents for reporting status (See Abstract).
15.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441